                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

NORTHERN GROUP INC.,

                       Plaintiff,

                  v.                                        Case No. 17-C-1367

TECH 4 KIDS INC.,

                       Defendant.


                                    DECISION AND ORDER


       This action arises out of a 2008 oral agreement between a toy manufacturer, Tech 4 Kids

Inc. (T4K), and a company hired to help drive sales for the toys produced, Northern Group Inc.

Northern Group alleges it is owed post-termination commissions from T4K for sales made and

payments received from customers whose orders were obtained through Northern Group’s efforts.

Northern Group asserts claims of breach of contract, breach of the implied duty of good faith and

fair dealing, and violations of Wisconsin’s statute regarding the payment of commissions to

independent sales representatives, Wis. Stat. § 134.93. It also seeks relief under the procuring

cause doctrine. The court has diversity jurisdiction based upon 28 U.S.C. § 1332. Presently

before the court is T4K’s motion for summary judgment. For the following reasons, the motion

will be denied.

                                       BACKGROUND

       T4K was in the business of manufacturing toys and had a difficult time getting its products

into United States retailers. Def.’s Proposed Findings of Fact (DPFOF) ¶ 2, Dkt. No. 49; Pl.’s

Proposed Findings of Fact (PPFOF) ¶ 2, Dkt. No. 55. In 2008, Brad Pedersen of T4K contacted

Olen Rice, Northern Group’s president, requesting that Northern Group assist T4K in its efforts
to develop its business in the United States. DPFOF ¶¶ 3–4. Northern Group and T4K formed

an oral agreement by which Northern Group would represent T4K before toy retailers as its sales

representative. Id. ¶¶ 5–6. Northern Group understood that it would be in a “pioneering mode,”

meaning that T4K had no business and that it would take a number of years before T4K generated

sales and Northern Group earned commissions. Id. ¶ 8. T4K would compensate Northern Group

for its efforts through a commission, which was calculated as a percentage of orders that T4K’s

retail customers paid. Id. ¶ 16. Northern Group agreed to accept a 5% rate on sales of T4K’s

products procured by Northern Group. Id. ¶ 7. The parties did not discuss the duration of the

agreement or what would happen upon termination of the agreement by any party. Id. ¶¶ 9–10.

       Once hired by T4K, Rice began calling on key retail partners, such as Kmart, Walgreens,

Kohl’s, Fleet Farm, Shopko, and Menards, to try to schedule opportunities to present T4K

products. PPFOF ¶ 7. The sales process began with Northern Group representatives traveling to

the retailer to present the product line, submit quotes, and provide samples. Id. ¶ 12. The retailer

reviewed the products presented and finalized their selections. Id. Once the products were

selected, Northern Group worked with the retailer to develop the standardized store layout that

dictated where the product would be located in the store, commonly referred to as a planogram.

Id. ¶ 14. Northern Group also worked with the retailer to build out inventory plans, establish

shipment dates for initial orders, and establish inventory flow plans to predict the amount of

product for the life of the program. Id. ¶¶ 13, 17. Once the planogram was confirmed, the store

reserved space for the product in each of its locations and made a commitment to buy T4K

products. Id. ¶ 15. The commitment did not specify any quantity of product to be purchased.

The discussions related to setting the planogram, developing the business plan, and testing the

product all occurred long before orders were generated. Id. ¶ 16. Rice began working with



                                                 2
retailers twelve to fifteen months in advance of when retailers would carry the products in their

stores. Id. ¶ 10. The lag time between a retailer selecting a product for its planogram and receiving

shipments was caused by the fact that the manufacturer had to go to Asia, secure raw materials,

schedule manufacturing, and test the product. Id. ¶ 11.

       Historically, T4K paid Northern Group its commission only after the retailer to whom

T4K goods had been shipped had paid T4K for those orders. DPFOF ¶ 17. The commission was

calculated on a quarterly basis for orders which shipped in that quarter, and only paid to Northern

Group by T4K upon T4K’s receipt of payment by the customer. Id. ¶ 18. Not once in the entire

life of the relationship between Northern Group and T4K was Northern Group paid anything by

T4K at the point it secured a commitment from a retailer to sell T4K’s products. Id. ¶ 14. In

2015, Northern Group and T4K agreed that the commission rate for Northern Group would be

reduced from 5% to 4% for paid orders that shipped after January 1, 2016. Id. ¶ 15.

       On October 18, 2016, Pederson informed Rice during a telephone conversation that

Northern Group was terminated as T4K’s sales representative, effective immediately. Id. ¶ 19.

Pederson later expressed to Rice that T4K had elected to terminate its relationship with Northern

Group because Rice was establishing a new company to compete with T4K. Id. ¶ 24. Rice

disputes that his business competed with T4K. Pl.’s Reply to DPFOF ¶ 24, Dkt. No. 54. T4K

hired David Appleby of Millennium Sales Group to be the new sales representative for Northern

Group’s account. T4K had hired Appleby before communicating the termination decision to

Northern Group. PPFOF ¶ 29.

       After T4K notified Northern Group that it was terminating the representation pursuant to

the oral agreement, Steve Beilman of T4K communicated with Rice to determine a cutoff date for

shipments and programs Northern Group would be paid commission on. DPFOF ¶ 20. T4K



                                                 3
offered to pay commissions for all orders on Northern Group accounts through December 31,

2016, and initial set orders in Spring 2017. PPFOF ¶ 21. Rice viewed the offer to pay on orders

through the end of the year as effectively meaningless, because retailers already had their products

in stock for the holidays and would not place new orders, and requested that commissions be paid

on the programs already in place that were scheduled to run through 2017–2018. Id. ¶¶ 22–23.

       T4K only paid commissions for existing reorders of T4K’s products that occurred in 2016

and did not pay any commissions for orders in 2017. Id. ¶ 33. Northern Group claims the parties

had an ongoing agreement that Northern Group would be paid for the work it did to secure

business for T4K. Id. ¶ 31. At the time of termination, Northern Group had secured programs set

to run in 2016–2017 with Fleet Farm, Shopko, Kmart, and Walgreens. Id. ¶¶ 25, 30. T4K did

not pay any commissions for the life of the programs secured by Northern Group. Id. ¶ 33.

Although Northern Group asserts that it performed significant work to secure commitments for

2017 and 2018, T4K maintains that Northern Group did not secure business for 2018 because

T4K did not have 2018 product to show potential retailers. Id. ¶ 32. T4K received $2,412,403.03

from sales to Northern Group accounts in 2017, which equates to $120,620.15 in commissions if

calculated at 5% of total sales. Id. ¶ 34. T4K also admits it received $701,724.35 from sales to

Northern Group accounts from January 1, 2017, through August 31, 2018, which equates to

$35,086.22 in commissions if calculated at 5% of total sales. Id. ¶ 35.

                                     LEGAL STANDARD

       Summary judgment is appropriate when the movant shows that there is no genuine issue

of material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In deciding a motion for summary judgment, the court must view the evidence and make

all reasonable inferences that favor them in the light most favorable to the non-moving party.



                                                 4
Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v.

Four Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion

for summary judgment must “submit evidentiary materials that set forth specific facts showing

that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010)

(citations omitted). “The nonmoving party must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered against

a party “who fails to make a showing to establish the existence of an element essential to the

party’s case, and on which that party will bear the burden of proof at trial.” Austin v. Walgreen

Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986)).

                                           ANALYSIS

A. Breach of Contract

       Northern Group alleges that T4K breached the oral agreement by failing to pay Northern

Group for commissions it believes it was entitled to receive. To recover for breach of contract

under Wisconsin law, the plaintiff must establish “(1) a contract between the plaintiff and the

defendant that creates obligations flowing from the defendant to the plaintiff; (2) failure of the

defendant to do what it undertook to do; and (3) damages.” Brew City Redevelopment Group,

LLC v. The Ferchill Group, 2006 WI App 39, ¶ 11, 289 Wis. 2d 795, 714 N.W.2d 582 (citing

Northwestern Motor Car, Inc. v. Pope, 51 Wis. 2d 292, 296, 187 N.W.2d 200 (1971)).

       Northern Group asserts that it is entitled to compensation for the commitments it secured

prior to termination. After the termination of the oral agreement, T4K agreed to pay commissions

on all orders on Northern Group accounts through December 31, 2016 and initial set orders in the

Spring of 2017. T4K asserts that it did not breach the oral agreement because it paid Northern



                                                 5
Group for all of the paid orders received through the term of the agreement. It contends that

Northern Group was never paid commissions based on a retailer’s commitment to place orders

for the products and that commissions were not due until after it received a paid order from the

retailer.

        Northern Group does not dispute that T4K did not have an obligation to pay commissions

when Northern Group secured a commitment from a retailer to feature T4K’s product. Instead, it

asserts that it is owed commissions when the commitment ultimately results in a sale, irrespective

of when T4K received payment for the products sold. Northern Group maintains that at the time

of the termination, it had secured program sets to run from 2016–2017 with Fleet Farm, Shopko,

Kmart, and Walgreens and it had performed substantial work to secure commitments for programs

to run from 2017–2018.

        Based on the record before the court, it appears a material dispute of fact exists as to

whether Northern Group’s efforts resulted in a retailer’s commitment and the subsequent purchase

of T4K’s products. In other words, did Northern Group procure the sales, even though the specific

numbers and kinds of T4K products purchased by the retailers had not yet been determined prior

to T4K’s termination of the relationship? The fact that T4K had not previously paid commissions

until the sale had been finalized does not mean that Northern Group had not completed most, if

not all, of its bargained for performance. It simply means the amount of its compensation could

not be determined until payment had been made. T4K contends that more work remained even

after the retailers had made their commitments, but the record is not clear as to what remained to

be done and how significant that work was in relation to the whole. On this record, a reasonable

jury could find that Northern Group had procured the later sales at the time of termination with

only the specific amounts left to be determined. If so, the jury could also find that T4K breached



                                                6
the contract by failing to pay Northern Group commissions on commitments it had secured that

had resulted in purchased product. Accordingly, the court denies T4K’s motion for summary

judgment on Northern Group’s breach of contract claim.

B. Breach of the Implied Duty of Good Faith and Fair Dealing

       T4K asserts that summary judgment is appropriate on Northern Group’s claim that T4K

breached the implied duty of good faith and fair dealing because T4K did not deny Northern

Group any benefit of the parties’ bargain. It is well-settled that Wisconsin law recognizes the

implied duty of good faith and fair dealing in every contract. See Beidel v. Sideline Software,

Inc., 2013 WI 56, ¶ 27, 348 Wis. 2d 360, 842 N.W.2d 240. The implied duty has been summarized

by Wisconsin courts as follows:

       Parties to a contract have a duty of good faith to each other. . . . [I]t may be said
       that contracts impose on the parties thereto a duty to do everything necessary to
       carry them out. . . . Moreover, there is an implied understanding in every contract
       on the part of each party that he will not intentionally and purposely do anything to
       prevent the other party from carrying out his part of the agreement, or do anything
       which will have the effect of destroying or injuring the right of the other party to
       receive the fruits of the contract.

Metropolitan Ventures, LLC v. GEA Assocs., 2006 WI 71, ¶ 35, 291 Wis. 2d 393, 717 N.W.2d 58

(citations and quotation marks omitted). Whether there has been a breach of the implied duty of

good faith and fair dealing is generally a question for the factfinder. See Tang v. C.A.R.S. Prot.

Plus, Inc., 2007 WI App 134, ¶ 41, 301 Wis. 2d 752, 734 N.W.2d 169 (citation omitted).

       Northern Group asserts that T4K breached the implied duty when it terminated the oral

agreement, effective immediately, after Northern Group had secured commitments but before the

products had shipped to the retailers. It maintains that it had worked to secure commitments for

programs set to run through 2017 and 2018 but T4K hired a replacement sales representative at a

lower commission percentage to cover Northern Group’s accounts. Northern Group contends that



                                                7
T4K terminated Northern Group and hired a replacement at a lower commission rate to pay fewer

commissions on the programs secured by Northern Group. Construing all facts in favor of

Northern Group, as the court is required to do at this stage, Northern has created a dispute of fact

as to whether T4K breached the implied duty. Because these factual disputes can only be resolved

by a jury, the court must deny T4K’s motion for summary judgment with respect to this claim.

C. Procuring Cause Doctrine

       Northern Group asserts that T4K is liable under the procuring cause doctrine. The

procuring cause doctrine provides that a selling agent “is entitled to commissions when he or she

‘procures an order from a ready, willing, and able purchaser, and this order is received by the

company’ even though actual delivery and payment may be made after termination of the agency

and irrespective of whether or not the agency contract provides for payment of commissions after

termination.” Leen v. Butter Co., 177 Wis. 2d 150, 153, 501 N.W.2d 847 (Ct. App. 1993) (quoting

Zweck v. D P Way Corp., 70 Wis. 2d 426, 430–31, 234 N.W.2d 921, 924 (1975)). T4K asserts

that the doctrine is inapplicable in this case because there is no evidence that Northern Group

procured an actual order from a retailer prior to termination. But Wisconsin courts generally

recognize that “when the agent accomplishes the result for which he or she was retained a

principal cannot avoid paying commissions by merely terminating the agency.” Id.; see also

Harold Wright Co., Inc. v. E.I. DuPont De Nemours & Co., Inc., 49 F.3d 308, 309–10 (7th Cir.

1995) (“[T]he doctrine of procuring cause stands as well for the equally fundamental proposition

that a party to a contract will not be permitted to take steps designed to prevent the other party

from being compensated for the performance that he has already rendered.”). An agent who seeks

commissions for sales that are made after termination must prove two elements “(1) that the

agency was terminated by the principal to avoid paying the commissions; and (2) that the agent



                                                 8
was the ‘procuring cause’ of the sales.” Leen, 177 Wis. 2d at 154 (citing Potomac Chem. Co. v.

Chapman, 146 F.2d 664, 665 (D.C. Cir. 1944)). This rule does not apply if the agency agreement

limits the recovery of commissions following termination, however. Id. at 155.

       In this case, while Northern Group does not dispute that, at the time of its termination,

none of the retailers committed to purchase any certain quantity of products as a result of Northern

Group’s efforts to obtain a commitment, it asserts that, as a result of obtaining the commitments,

Northern Group secured an agreement to purchase the product and is the procuring cause for all

future orders of the product under the program. In other words, those retailer commitments to a

planogram form the basis for all future product shipments and revenue to T4K for the life of the

retail programs. Northern Group maintains that the agreement did not limit the recovery of

commissions following termination, and the obligation to pay the commission on all such sales

cannot be avoided by simply terminating the agreement.

       For the reasons already explained, Northern Group has raised a material dispute of fact as

to whether the commitments resulted in sales and whether subsequent work was required to be

completed once the commitments were obtained after Northern Group’s termination. T4K cannot

avoid paying Northern Group for commissions if it terminated the oral agreement in order to not

pay Northern Group commissions, and again, there is a genuine issue of material fact as to whether

this is the case. Accordingly, the court denies T4K’s motion for summary judgment on this basis.

D. Wis. Stat. § 134.93

       Northern Group asserts that, under Wis. Stat. § 134.93, T4K is liable for commissions due,

plus exemplary damages of up to 200%, for its failure to pay Northern Group’s “independent sales

representative” these commissions. In the absence of a written agreement that provides when a

commission becomes due, a commission becomes due according to the past practice used by the



                                                 9
principal and the independent sales representative. Wis. Stat. § 134.93(2). T4K contends that the

past practice between the parties is plain—T4K would pay Northern Group commission only upon

T4K being paid on orders shipped to and paid by the retailers. But upon termination, T4K agreed

to pay commissions on certain follow-up orders received and shipments made after the

termination date. Northern Group contends that it did not receive commissions on certain follow-

up orders. In short, a factual dispute exists as to whether T4K is liable for commissions due under

their agreement. Summary judgment is therefore denied on this claim.

       Northern Group also argues that T4K violated Wis. Stat. § 134.93(3) by failing to provide

at least ninety days prior written notice of termination. See Wis. Stat. § 134.93(3) (“Unless

otherwise provided in a written contract between principal and an independent sales

representative, a principal shall provide an independent sales representative with at least 90 days’

prior written notice of any termination, cancellation, nonrenewal or substantial change in the

competitive circumstances of the contract between the principal and the independent sales

representative.”). T4K does not dispute that it terminated the relationship with Northern Group

“effective immediately.” Absent good cause for immediate termination, this would also seem to

constitute a violation of the statute which may have resulted in further damages. For this reason,

as well, T4K’s motion for summary judgment must be denied.

                                         CONCLUSION

       For the reasons explained above, T4K’s motion for summary judgment (Dkt. No. 45) is

DENIED.

       SO ORDERED at Green Bay, Wisconsin this 30th day of December, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court



                                                10
